Citation Nr: 1536259	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder disability as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left ankle disability as secondary to service-connected right knee disability.

3.  Entitlement to service connection for status post fracture of the rib as secondary to service-connected right knee disability.

4.  Entitlement to service connection for a low back disability as secondary to service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2015, Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability as secondary to service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's current left shoulder disability, left ankle disability and status post fracture of the rib are reasonably shown to have resulted from falls due to his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for left shoulder disability, left ankle disability and status post rib fracture have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran is service connected for a right knee disability manifested by tricompartmental arthritis with severe instability.  He has asserted that this disability has caused him to fall frequently resulting in injury to the left shoulder, a rib fracture and injury to the left ankle.  

At a December 2010 VA examination, he specifically reported that he had fallen three months previously resulting in injury to both his left shoulder and left ankle.   It was also noted that the Veteran had previously fallen and fractured the 10th rib.  The examiner diagnosed the Veteran with A.C. separation of the left shoulder, fractured rib and left ankle sprain.  The examiner commented that it was impossible to determine if these injuries were secondary to a fall caused only by the Veteran's service connected knee injury.    

Given that the Veteran does have a severely unstable right knee; given that the medical evidence of record generally indicates that he has experienced frequent falls as a result of this knee disability; and given that the Board does not find a basis in the record for finding the Veteran's account inaccurate, the evidence reasonably shows that the above mentioned injuries were caused by falls resulting from the instability of his right knee.  The remaining question is whether he has any current, chronic disability as a result of these injuries.  

In regard to the left shoulder, the VA examiner specifically diagnosed the Veteran with an A.C. joint separation, clearly indicating some level of current left shoulder disability.  In regard to the ankle, the VA examiner's physical examination was essentially normal.  However, she did diagnoses left ankle sprain and did find a range of plantar flexion that was significantly reduced compared to normal (i.e. from 0 to 20 degrees rather than a normal range of 0 to 45 degrees).  See 38 C.F.R. § 4.71, Plate II.  Consequently, at least a minimal level of left ankle disability has been shown.  Additionally, while it is unclear whether the Veteran's status post 10th rib fracture is currently symptomatic, as this condition is shown to have involved an actual fracture, it may reasonably be considered to have produced at least minimal residual disability.   Consequently, resolving any reasonable doubt in the Veteran's favor, the Veteran's service connected right knee disability resulted in falls, which in turn resulted in disabilities of the right shoulder, left ankle and 10th rib.  Accordingly, service connection for these disabilities as secondary to the right knee disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310.  The determination as to the degree of these disabilities is not before the Board; that determination will be made by the RO through the assignment of disability ratings.                   


ORDER

Service connection for left shoulder disability as secondary to service-connected right knee disability is granted.  

Service connection for left ankle disability as secondary to service-connected right knee disability is granted.  

Service connection for status post fracture of the rib as secondary to service-connected right knee disability is granted.


REMAND

As above, the Veteran has asserted that he has a low back disability from injury caused by falls due to his service-connected right knee disability.  The evidence shows that he does have a current low back disability.  Diagnoses of record have included degenerative disc disease with stenosis, lumbosacral radiculopathy, severe facet arthropathy, multiple marginal osteophytes and degenerative scoliosis.   At an October 2010 medical visit, a private physician noted that the Veteran reported that his history of lower back pain actually started when he fell on his tailbone in late 2009.  Also, at an October 2014 medical visit, another private physician indicated that the Veteran's unstable gait caused severe limping, which in turn was causing back pain.   

Additionally, at a May 2015 medical visit, a private osteopathic physician indicated that the Veteran's severe low back pain was exacerbated by his falls.  Thus, the evidence indicates that the Veteran's right knee disability was responsible for a fall, which caused injury to the tailbone, and that other falls and an altered gait have exacerbated the pain in his low back.  However, it is unclear from the existing evidence whether the right knee disability has actually caused any current low back disability, including any current degenerative disc disease, or whether it has permanently aggravated any current low back disability, including any current degenerative disc disease.  

Consequently, a remand is required to afford the Veteran a VA low back examination that addresses this potential causation and aggravation.  Prior to arranging for the VA examination, the AOJ should obtain any VA records of treatment or evaluation for low back or right knee disability since May 2015.  The AOJ should also ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for low back or right knee disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA records of treatment or evaluation for low back or right knee disability since May 2015.  Ask the Veteran to identify any additional sources of recent treatment or evaluation he has received for low back or right knee disability and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate medical professional to determine whether any current low back disability has been caused or aggravated by the Veteran's service connected right knee disability.  Any indicated tests should be performed.  
  
The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the report of an October 2010 visit to the Neurological Institute of El Paso, indicating that the Veteran first began experiencing back pain when he fell on his tailbone in November or December 2009; the report of an October 2014 visit to Orthopedic Surgical Associates indicating that the Veteran's unstable gait caused severe limping, which in turn was causing back pain; and the report of a May 2015 visit to the El Paso Orthopedic Surgery Group (EPOSG), indicating that the Veteran's low back pain is exacerbated by his falls.  The review should also include any other VA or private outpatient records pertaining to the right knee and/or low back; and any other information of record deemed pertinent.  

The examiner should then accomplish the following:

 (a) Identify any current, chronic low back disability (if any) that the Veteran has had at any time from 2009 to the present.

(b) Provide an opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that any current low back disability was caused by falls resulting from the Veteran's right knee disability.  

(c) Provide an opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that any current low back disability was caused by an altered gait resulting from the Veteran's right knee disability.  

(c) Provide an opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that any current low back disability has been chronically worsened by falls resulting from the Veteran's service-connected right knee disability.

(d) Provide an opinion as to whether it is at least a likely as not (a 50 percent or greater probability) that any current low back disability has been chronically worsened by an altered gait resulting from the Veteran's service-connected right knee disability.

In providing the above opinions, the examiner is to assume that the Veteran has suffered past falls onto the low back area that were due to his right knee disability as indicated by the medical evidence of record and the Veteran's lay statements and testimony.     

The examiner should provide a specific rationale for each of the opinions provided.  
  
3.  Review the VA examination report to ensure that it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


